Judge VOGT
specially concurring.
I agree that the case must be remanded because the trial court's order does not reflect that it considered the presumption in favor of the biological father when it allocated parental responsibilities for A.M.K.
I write separately, however, to emphasize that this presumption is rebuttable. In In re Custody of C.C.R.S., 892 P.2d 246, 256 (Colo.1995), the supreme court stated: "This presumption [that the biological parent has a first and prior right to custody] may be rebutted by evidence establishing that the welfare of the child-i.e., the best interests of the child-is better served by granting custody to a non-parent." I perceive nothing in Troxel v. Granville, 530 U.S. 57, 120 S.Ct. 2054, 147 L.Ed.2d 49 (2000), that would warrant a conclusion that that statement by our supreme court is no longer good law, or that would preclude the trial court on remand from determining, based on the evidence previously presented, that the presumption has been rebutted.